UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF COLUMBIA

_________________________________________
                                          )
LINDSAY FERRER, et al.,                   )
                                          )
      Plaintiffs,                         )
                                          )
              v.                          )                   Case No. 16-cv-02162 (APM)
                                          )
CAREFIRST, INC., et al.,                  )
                                          )
      Defendants.                         )
_________________________________________ )

                          MEMORANDUM OPINION AND ORDER

          Defendants seek reconsideration of the court’s Memorandum Opinion and Order denying

their Motion to Dismiss (“Motion for Reconsideration”).       See Defs.’ Mot. for Recons., ECF No.

16, Mem in Supp., ECF No. 16-1 [hereinafter Defs.’ Mot.]; Mem. Op. & Order, ECF No. 15

[hereinafter Mem. Op. & Order].       The court ruled that Plaintiffs had standing to pursue their

claims under The Patient Protection and Affordable Care Act (“ACA”), 42 U.S.C. § 18001 et. seq.

(2010), because their Complaint contains sufficient allegations of financial injury.   See Mem. Op.

& Order at 4–5.     In so ruling, the court, relying on Haase v. Sessions, 835 F.2d 902 (D.C. Cir.

1987), declined to consider an affidavit submitted by Wanda Lessner, an employee for Defendant

CareFirst, which purports to explain that CareFirst has reimbursed each Plaintiff to the full extent

of its obligations under the ACA and their insurance plans.        See Mem. Op. & Order at 2–4.

Defendants now assert that the court erred by not considering the Lessner Affidavit.     Defs.’ Mot.

at 3–5.    For the reasons that follow, the court denies Defendants’ Motion for Reconsideration.

          The court evaluates Defendants’ Motion for Reconsideration under Rule 54(b) of the

Federal Rules of Civil Procedure, which governs reconsideration of non-final decisions.

See Cobell v. Norton, 355 F. Supp. 2d 531, 538–39 (D.D.C. 2005).       Rule 54(b) provides that “any
order . . . that adjudicates fewer than all the claims or the rights and liabilities of fewer than all the

parties . . . may be revised at any time before the entry of a judgment adjudicating all the claims

and all the parties’ rights and liabilities.”   Fed. R. Civ. P. 54(b).    Relief under Rule 54(b) may

granted “as justice requires.”    Cobell, 355 F. Supp. 2d at 539 (internal quotation marks omitted).

Courts in this district interpret that abstract phrase narrowly and will grant a motion to reconsider

“only when the movant demonstrates: (1) an intervening change in the law; (2) the discovery of

new evidence not previously available; or (3) a clear error in the first order.”       Zeigler v. Potter,

555 F. Supp. 2d 126, 129 (D.D.C. 2008) (internal quotation marks omitted).            Here, Defendants

do not point to either a change in the law or any new evidence.       Accordingly, the court need only

decide whether its prior ruling constituted “clear error.”     Id.

        Defendants argue that the court committed clear error because its refusal to consider the

Lessner Affidavit conflicts with D.C. Circuit precedent following Haase. Defs.’ Mot. at 3–5.

Defendants rely primarily on Coalition for Underground Expansion v. Mineta, which permits

district courts to consider, “where necessary,” evidence submitted by a defendant to resolve a

standing challenge.     333 F.3d 193, 198 (D.C. Cir. 2003) (citation omitted).        To the extent that

this court’s Memorandum Opinion and Order can be read to interpret Haase as stating a categorical

rule barring defendants from putting forward evidence to challenge a plaintiff’s standing, Mineta

clearly states otherwise.   However, even under Mineta’s permissive rule, the court did not commit

clear error.

        The fundamental flaw in Defendants’ standing argument remains:              Defendants’ factual

assertion that Plaintiffs lack standing is premised entirely on their legal position that their

interpretation of the ACA, and not Plaintiffs’, is the right one.            That approach, however,

fundamentally misconstrues the scope of standing challenges under Rule 12(b)(1).                     The


                                                    2
“standing doctrine was not intended to provide a vehicle for resolution at the threshold of

fundamentally merit[s] issues.”    Saunders v. White, 191 F. Supp. 2d 95, 112 n.21 (D.D.C. 2002)

(quoting Wooden v. Bd. of Regents of Univ. Sys. of Ga., 247 F.3d 1262, 1280 (11th Cir. 2001)).

To the contrary, as the Supreme Court stated in Flast v. Cohen, “[t]he fundamental aspect of

standing is that it focuses on the party seeking to get his complaint before a federal court and not

on the issues he wishes to have adjudicated.”      392 U.S. 83, 99 (1968).       The standing inquiry

therefore focuses on the question of whether the party bringing suit has a sufficiently “personal

stake in the outcome” so as to ensure “concrete adverseness” between the parties, and not whether

the plaintiff has advanced a legally cognizable claim.     See id. at 99–100.   Here, the court already

has ruled that Plaintiffs have a sufficiently personal stake in the outcome of this case—i.e. the

financial losses alleged in their Complaint, see Mem. Op. at 4–5—to ensure concrete adverseness

is present.   Therefore, they have standing.   Defendants’ insistence that their interpretation of the

ACA, combined with the averments of the Lessner Affidavit, shows Plaintiffs lack standing

therefore lacks merit.

        Accordingly, the court did not commit clear error in declining to consider the Lessner

Affidavit and denying Defendants’ Motion to Dismiss.         Defendants’ Motion for Reconsideration

is therefore denied.




                                                         ______________________
Dated: August 14, 2017                                   Amit P. Mehta
                                                         United States District Judge




                                                  3